DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Election/Restrictions
Applicant’s election without traverse of Group I and SEQ ID NO8 and 40 in the reply filed on 5/27/2022 is acknowledged.  

Claims 1, 3-5, 8-15, 17, 21-24, 29-46, 48, 52, 63, 67-70, 74, 80-83 are pending.  Claims 10-11, 38-39, 52, 63, 67-68, 70, and 74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
Claims 1, 3-5, 8-9, 12-15, 17, 21-24, 29-37, 40-46, 48, 69, and 80-83 are currently under examination.

Information Disclosure Statement
	The information disclosure statements filed on 6/14/2022 have been considered.  Signed copies are enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3, 8-9, 12-15, 17, 21-24, 29-34, 36-37, 40-46, 48, 69, and 80-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because it is not clear what is required for a protein to be a “ComP protein”.  First, there is more than one unrelated ComP protein in the art that can be glycosylated.  Second, as is clear from dependent claims 3, 9, and 30, there is little homology required for a protein to be considered ComP.  Generally, those in the art do not consider amino acid sequences with only 50% homology to be the same protein.  Further, the claim is rendered indefinite by the phrase “at a serine residue corresponding to the conserved serine residue at position 84 of SEQ ID NO:1”.  First, the term “correspond” is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In addition, because the protein is not defined and the degree of similarity is not defined, there is no way for one of skill in the art to determine if a given serine “corresponds” to the serine at position 84 of SEQ ID NO:1.  Any serine in a sequence could be considered to “correspond” to the recited residue because, if any of the amino acids around this serine can be changed, one serine is no different from the next.  
Claim 3 is rendered indefinite by the phrase “a serine residue corresponding to the conserved serine residue at position 84 of SEQ ID NO:1”.  First, the term “correspond” is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In addition, because the protein is not defined and the degree of similarity is not defined, there is no way for one of skill in the art to determine if a given serine “corresponds” to the serine at position 84 of SEQ ID NO:1.  Any serine in a sequence could be considered to “correspond” to the recited residue because, if any of the amino acids around this serine can be changed, one serine is no different from the next.  
Claim 8 is rendered indefinite by the phrase “comprises a region corresponding to the region of SEQ ID NO: 215269773.1- 2 -Appl. No.: 17/251,994Response to Election/Restriction Requirement Dated February 28, 2022Attorney Docket No: 64100-205196(ComP110264: ENV58402.1) comprising the serine residue at position 82 of SEQ ID NO: 2 (ComP110264: ENV58402.1)”.  First, the term “correspond” is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In addition, because the protein is not defined and the degree of similarity is not defined, there is no way for one of skill in the art to determine if a given serine “corresponds” to the serine at position 82 of SEQ ID NO:2.  Any serine in a sequence could be considered to “correspond” to the recited residue because, if any of the amino acids around this serine can be changed, one serine is no different from the next.  
Claim 9 is rendered indefinite by the phrase “wherein the variant maintains the serine residue corresponding to the conserved serine residue at position 84 of SEQ ID NO:1”.  First, the term “correspond” is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In addition, because the protein is not defined and the degree of similarity is not defined, there is no way for one of skill in the art to determine if a given serine “corresponds” to the serine at position 84 of SEQ ID NO:1.  Any serine in a sequence could be considered to “correspond” to the recited residue because, if any of the amino acids around this serine can be changed, one serine is no different from the next. 
Claim 9 is indefinite because the Markush group is not clear.  Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members.  In claim 9, the Markush group is open by virtue of the phrase “or a variant thereof having….”.
Claim 13 recites the limitation "capsular polysaccharide" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The parent claim does not require the polysaccharide to be a capsular polysaccharide.
Claim 29 is rendered indefinite by the phrase “a serine residue corresponding to the conserved serine residue at position 84 of SEQ ID NO:1”.  First, the term “correspond” is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In addition, because the protein is not defined and the degree of similarity is not defined, there is no way for one of skill in the art to determine if a given serine “corresponds” to the serine at position 84 of SEQ ID NO:1.  Any serine in a sequence could be considered to “correspond” to the recited residue because, if any of the amino acids around this serine can be changed, one serine is no different from the next.  
Claim 31 is rendered indefinite by the phrase “a serine residue corresponding to the conserved serine residue at position 84 of SEQ ID NO:1”.  First, the term “correspond” is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In addition, because the protein is not defined and the degree of similarity is not defined, there is no way for one of skill in the art to determine if a given serine “corresponds” to the serine at position 84 of SEQ ID NO:1.  Any serine in a sequence could be considered to “correspond” to the recited residue because, if any of the amino acids around this serine can be changed, one serine is no different from the next.  
Claim 31 is indefinite because it is not clear what is encompassed by the claim.  The parent claim is drawn to a fragment of a ComP protein.  However, claim 31 requires the ComP protein to have a particular percent sequence identity with SEQ ID NO:7.  SEQ ID NO:7 is, itself, a fragment of ComP.  Thus, it is not clear if the ComP protein recited in claim 31 is supposed to be the ComP protein recited in claim 29 that the fragment is taken from.  This would mean that the fragment would not be required to have any portion of SEQ ID NO:7, only requiring that the full protein have the recited homology and the fragment be taken from somewhere in the full protein.  On the other hand, applicant could be trying to claim a fragment of the fragment recited in claim 29.  Alternatively, applicant could be trying to claim a fragment that has a particular percent sequence identity with SEQ ID NO:7.
Claim 33 is indefinite because the Markush group is not clear.  Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members.  In claim 33, the Markush group is open by virtue of the phrase “or a fragment thereof”.  Alternatively, applicant could be trying to set forth the Markush group and then also setting forth that the claim encompasses fragments of the members of the Markush group.  However, the language of the claim does not make clear that the Markush group does not include the fragments.  In addition, it does not make sense to claim fragments of fragments.  Applicant could also intend for the “fragment thereof” clause to only refer to H. influenza protein D.  However, the comma usage and language in the claim make it appear that “fragments thereof” is a member of the Markush group.
Claim 34 is rendered indefinite by the phrase “ComPΔ28 polypeptide lacking amino acid residues corresponding to amino acid residues 1 to 28 of SEQ ID NO:1”.  First, the term “correspond” is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In addition, the term “ComPΔ28 polypeptide” is not defined by the claim or the specification.  Therefore, it is not clear what the metes and bounds of the claim are.  
Claim 36 is rendered indefinite by the phrase “comprises a region corresponding to the region of SEQ ID NO: 215269773.1- 2 -Appl. No.: 17/251,994Response to Election/Restriction Requirement Dated February 28, 2022Attorney Docket No: 64100-205196(ComP110264: ENV58402.1) comprising the serine residue at position 82 of SEQ ID NO: 2 (ComP110264: ENV58402.1)”.  First, the term “correspond” is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In addition, because the protein is not defined and the degree of similarity is not defined, there is no way for one of skill in the art to determine if a given serine “corresponds” to the serine at position 82 of SEQ ID NO:2.  Any serine in a sequence could be considered to “correspond” to the recited residue because, if any of the amino acids around this serine can be changed, one serine is no different from the next.  
Claim 37 is rendered indefinite by the phrase “wherein the variant maintains the serine residue corresponding to the conserved serine residue at position 84 of SEQ ID NO:1”.  First, the term “correspond” is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In addition, because the protein is not defined and the degree of similarity is not defined, there is no way for one of skill in the art to determine if a given serine “corresponds” to the serine at position 84 of SEQ ID NO:1.  Any serine in a sequence could be considered to “correspond” to the recited residue because, if any of the amino acids around this serine can be changed, one serine is no different from the next. 
Claim 37 is indefinite because the Markush group is not clear.  Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members.  In claim 9, the Markush group is open by virtue of the phrase “or a variant thereof having….”.
Claim 40 is rendered indefinite by the phrase “wherein the glycosylation tag comprises a ComP protein amino acid sequence that corresponds to any of amino acid residues…”.  The term “correspond” is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 42 is rendered indefinite by the phrase “a serine residue corresponding to the conserved serine residue at position 84 of SEQ ID NO:1”.  First, the term “correspond” is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In addition, because the protein is not defined and the degree of similarity is not defined, there is no way for one of skill in the art to determine if a given serine “corresponds” to the serine at position 84 of SEQ ID NO:1.  Any serine in a sequence could be considered to “correspond” to the recited residue because, if any of the amino acids around this serine can be changed, one serine is no different from the next. 
Claim 44 recites the limitation "capsular polysaccharide" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The parent claim does not require the polysaccharide to be a capsular polysaccharide.
Claim 81 is rendered indefinite by the phrase “wherein the glycosylation tag comprises a ComP protein amino acid sequence that corresponds to any of amino acid residues…”.  The term “correspond” is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 8-9, 12-15, 17, 21-24, 29-37, 40-46, 48, 69, and 80-83 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 22-24, 26-27, 35-36, 62-66, 68-73, 92, of 103-106 of copending Application No. 17/416,106 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are recited in the copending claims.  Therefore, the instant claims are clearly anticipated.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 12-13, 17, 23, 29-30, 32, 34, 41-44, and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feldman et al (WO2016/134485).
The instant claims are drawn to bioconjugates comprising an oligo- or polysaccharide covalently linked to a fusion protein comprising a ComP protein or glycosylation fragment thereof, wherein the fusion protein is glycosylated with the saccharide on the ComP protein or fragment at a serine residue corresponding to the conserved serine residue at position 84 of SEQ ID NO:1.
Feldman et al disclose a glycoprotein which is a fusion protein comprising ComP or a fragment of ComP carrying a glycosylation site (see paragraph 0014).  It is noted that the instant specification discloses that the glycosylation site of ComP is the conserved serine residue at position 84 of SEQ ID NO:1 and that other serines in the peptide are not glycosylated.  Therefore, the glycosylated ComP disclosed by Feldman et al is necessarily glycosylated at the serine corresponding to residue 84 of SEQ ID NO:1.  The conjugate can include capsular polysaccharide CPS14 from Streptococcus (see paragraph 0011).  The polysaccharide comprises a glucose at its reducing end (see paragraph 0011).  The conjugate is used as a vaccine against Streptococcus (see abstract and paragraph 0011).  The sequence disclosed for ComP comprises at least 5 amino acids of the ComP protein (see Figure 3A).  The glycosylation tag is fused to a carrier protein (see paragraph 0011).  The ComP disclosed by Feldman et al lacks amino acid residues corresponding to amino acid residues 1 to 28 of SEQ ID NO:1 (see Figure 3A).   The glycosylation tag is not more than 124 amino acids in length (see Figure 3A). 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645